Title: To Thomas Jefferson from Fisher Ames, 4 April 1792
From: Ames, Fisher
To: Jefferson, Thomas


          
            Sir
            April 4. 92
          
          I beg leave to lay before you the Letters from Captn. Stevens a prisoner in Algiers, with Letters from Mr. Bond of Boston. I will do myself the honor to wait upon you speedily on the subject. The petition alluded to in Mr. Bond’s Letter is not before Congress, nor does Mr. Gerry know anything respecting it.
          The Letter from Mr. Cooper Town Clerk of Boston is also inclosed.—I am, Sir, with great respect Your very obedt. hble servt,
          
            Fisher Ames
          
        